   Case 4:20-cv-00160-RSB-BKE Document 45 Filed 09/09/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 WILLIAMS & HAUPT, P.C., individually and
 on behalf of a class of similarly situated
 businesses and individuals,

                Plaintiff,                                 CIVIL ACTION NO.: 4:20-cv-160

        v.

 CENTURY BANK, et al.,

                Defendants.

                                           ORDER

       Before the Court is the Notice of Dismissal of Less Than All Parties Without Prejudice,

filed by Plaintiff on August 28, 2020. (Doc. 43.) In the filing, Plaintiff notifies the Court of its

voluntary dismissal, without prejudice, of all claims asserted against Defendants Century Bank

and Century Bank and Trust Company, neither of whom have filed an answer or a motion for

summary judgment in the case. (Id.) Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

a plaintiff may dismiss an action by filing “a notice of dismissal before the opposing party serves

either an answer or a motion for summary judgment.” Because the specified Defendants have not

filed answers or motions for summary judgment in this case, the Court GRANTS Plaintiff’s

request, (doc. 43), and DISMISSES Defendants Century Bank and Century Bank and Trust

Company without prejudice. See Plains Growers, Inc. v. Ickes-Braun Glasshouses, Inc., 474 F.2d

250, 255 (5th Cir. 1973) (“[R]eading the rules governing dismissal by notice and dismissal by

motion together, we conclude that it was intended by the rule-makers to permit dismissal against
    Case 4:20-cv-00160-RSB-BKE Document 45 Filed 09/09/20 Page 2 of 2



such of the defendants as have not served an answer or motion for summary judgment . . . .”). 1

The Court DIRECTS the Clerk of Court to update the docket accordingly.

       SO ORDERED, this 9th day of September, 2020.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




1
  In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh Circuit
adopted as binding precedent all decisions of the former Fifth Circuit handed down prior to October 1,
1981.


                                                  2
